EXHIBIT 10.2

 

CHANGE IN CONTROL AGREEMENT

 

THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into as of
July 27, 2010 (the “Effective Date”), by and between Abbas Mohaddes (the
“Employee”) and Iteris, Inc., a Delaware corporation (the “Corporation”).

 

Section 1.                                            Term of Agreement.

 

This Agreement shall take effect on the Effective Date and shall expire on the
earlier of (i) the fifth anniversary of the Effective Date, or (ii) the date
Employee’s employment with the Corporation terminates for any reason other than
an Involuntary Termination (as defined herein) that is in connection with or
within twelve (12) months following a Change in Control.

 

Section 2.                                            Definitions.

 

(a)                                  “Change in Control” shall mean any of the
following transactions effecting a change in ownership or control of this
Corporation:

 

(i)                                     a merger or consolidation of the
Corporation with or into another entity or any other corporate reorganization,
if persons who were not stockholders of the Corporation immediately prior to
such merger, consolidation or other reorganization own immediately after such
merger, consolidation or other reorganization 50% or more of the voting power of
the outstanding securities of each of (i) the continuing or surviving entity and
(ii) any direct or indirect parent corporation of such continuing or surviving
entity.

 

(ii)                                  The sale, transfer or other disposition of
all or substantially all of the Corporation’s assets;

 

(iii)                               the acquisition, directly or indirectly, by
any person or related group of persons (other than the Corporation or a person
that directly or indirectly controls, is controlled by or in under common
control with, the Corporation), of “beneficial ownership” as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), of securities of the Corporation representing at least 50% of the total
combined voting power represented by the Corporation’s then outstanding voting
securities.  For purposes of this subsection, the term “person” shall have the
same meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but
shall exclude (i) a trustee or other fiduciary holding securities under an
associate benefit plan of the Corporation or of a Parent or Subsidiary and
(ii) a corporation owned directly or indirectly by the stockholders of the
Corporation in substantially the same proportions as their ownership of the
common stock of the Corporation.

 

Notwithstanding anything to the contrary contained herein, a Change in Control
be not be deemed to occur in connection with any underwritten public offering of
the Corporation’s securities.

 

(b)                                 “Involuntary Termination” shall mean the
termination of the Service of any individual which occurs by reason of:

 

(i)                                     Employee’s involuntary dismissal or
discharge by the Corporation for reasons other than Willful Misconduct, or

 

(ii)                                  Employee’s voluntary resignation following
(A) a change in his position with the Corporation which materially reduces his
level of responsibility, (B) a material reduction in his level of compensation
(including base salary, fringe benefits and participation in

 

1

--------------------------------------------------------------------------------


 

bonus or incentive programs) or (C) a relocation of Employee’s place of
employment by more than fifty (50) miles, provided and only if such change,
reduction or relocation is effected by the Corporation without the Employee’s
consent.  Notwithstanding the foregoing, for purposes of clause (ii), an
Involuntary Termination shall only be found to exist if Employee has provided
written notice to the Corporation indicating and describing the event under (A),
(B) or (C) within 30 days of such event and the Corporation does not cure such
event within 90 days following the receipt of such notice from Employee and the
Employee resigns within 30 days after the cure period.

 

(c)                                  “Willful Misconduct” shall mean (i) the
misappropriation of the Corporation’s funds or property, or any attempt by
Employee to secure any personal profit related to the business or business
opportunities of the Corporation without the informed, written approval of the
Audit Committee of the Corporation’s Board of Directors; (ii) any unauthorized
use or disclosure by such person of confidential information or trade secrets of
the Corporation (or any Parent or Subsidiary); (iii) gross negligence or
reckless or willful misconduct in the performance of Employee’s duties; (iv) the
failure to perform, or continuing neglect in the performance of, duties assigned
to Employee for at least ten (10) days after receipt by Employee from the
Corporation of prior written notice of such failure or neglect; (v) the
conviction of, or plea of nolo contendre to, any felony or misdemeanor involving
moral turpitude or fraud; or (vi) any other willful misconduct by Employee that
the Board determines in good faith has had a material adverse effect upon the
business or reputation of the Corporation.

 

(d)                                 “Annual Base Pay” shall mean Employee’s base
salary at the highest rate in effect at any regularly scheduled payroll period
preceding the occurrence of the Change in Control and does not include, for
example, bonuses, overtime compensation, incentive pay, sales commissions or
expense allowances.

 

(e)                                  “Target Bonus” shall mean 50% of the bonus
potential established for the Employee by the Corporation for the applicable
fiscal year.

 

Section 3.                                            Severance Payment;
Employment at Will.

 

(a)                                  Entitlement to Payment.   Employee’s
employment with the Corporation is at will, which means that it is not for a
specific term and may be terminated by either the Corporation or the Employee,
at any time, for an reason, without advance notice.  Similarly, the Corporation
may change the terms and conditions of Employee’s employment at any time, for
any reason, without notice.  Notwithstanding the foregoing, subject to
Section 9, the Employee shall be entitled to receive a severance payment from
the Corporation under this Agreement (the “Severance Payment”) if, the Employee
is Involuntarily Terminated in connection with or within twelve (12) months
after a Change in Control.  Employee understands, agrees and acknowledges that
as a condition precedent to receiving any of the Severance Payments and other
benefits set forth in this Agreement, Employee agrees to sign a Release in
accordance with Section 9 herein.

 

(b)                                 Time and Amount of Payment   The Severance
Payment shall be paid in one lump sum starting with the next normally scheduled
payroll date of the Corporation following the latest of the following dates: 
(i) Employee’s last day of employment, (ii) the date the Corporation receives
Employee’s signed general release of all claims pursuant to Section 9, or
(iii) the date the revocation period (if any) specified in the general release
of all claims expires.  The amount of the Severance Payment shall be equal to
the following:

 

·                  100% of the Employee’s Annual Base Pay, plus

·                  50% of Employee’s Target Bonus for the current fiscal year

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in the event the Involuntary Termination is the
result of Employee’s voluntary termination of employment with the Corporation
and such termination does not occur within the first six months following the
completion of the transaction giving rise to the Change in Control, Employee
shall only be entitled to 50% of Employee’s Annual Base Pay and no portion of
Employee’s Target Bonus.  Payments made under this Agreement shall not be
treated as “compensation” for purposes of the 401(k) Profit Sharing Plan. 
Employee will also receive his unpaid salary through his termination date and a
lump sum payment for all accrued and unused vacation (through the termination
date) in a final paycheck provided on his last day of work.  This Severance
Payment is intended to qualify as an involuntary separation pay arrangement that
is exempt from application of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) because all severance payments are treated as paid on
account of an involuntary separation (including a voluntary separation for good
reason) and paid in a lump sum within the “short-term deferral” period following
the time the Employee obtains a vested right to such payments.

 

(c)                                  Mitigation and Reemployment.   The Employee
shall not be required to mitigate the amount of any payment contemplated by this
Section 3 (whether by seeking new employment or in any other manner), nor shall
any such payment be reduced by any earnings that the Employee may receive from
any other source.

 

Section 4.                                            Payments Unfunded and
Non-Assignable.

 

(a)                                  No Funding.   Any payments to be made under
Section 4 shall represent an unfunded and unsecured obligation of the
Corporation, which shall represent an unfunded and unsecured obligation of the
Corporation’s general assets.  The Employee shall be considered a general
creditor of the Corporation and shall have no rights to any segregated funds or
property of the Corporation.

 

(b)                                 No Assignment.   The Employee’s right to
payments under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 4(b) shall be void.

 

Section 5.                                            Group Insurance
Coverage.   If the Employee becomes entitled to a Severance Payment under this
Agreement, then the Corporation shall continue to provide continued group health
coverage, as otherwise required under applicable stated continuation law and the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended and all
applicable regulations (“COBRA”).  Provided that the Employee makes the
necessary COBRA elections and payments, the Corporation shall reimburse Employee
for the total applicable premium costs paid by Employee for such health COBRA
continuation coverage for Employee (and if applicable Employee’s dependents)
until the earlier of (i) twelve months after the termination of Employee’s
employment, or (ii) the maximum COBRA period.  The Corporation’s obligation to
reimburse premiums under this Section shall cease when the Employee obtains new
employment offering healthcare benefits.

 

Section 6.                                            Tax Effect of Payments.

 

(a)                                  The amount of any cash payment to be
received by Employee pursuant to Section 2 of this Agreement shall be reduced
(but not below zero) to the extent required so that no portion of any payment or
benefit in the nature of compensation received or to be received by Employee
(whether payable pursuant to the terms of this Agreement or pursuant to any
other plan, contract, agreement or arrangement with the Corporation or any other
person) (Such payments or benefits are referred to collectively as the “Total
Payments”) shall be treated as an “excess parachute payment” within the meaning
of Section 280G(b)(1) of the Code.

 

3

--------------------------------------------------------------------------------


 

(b)                                 The determination of whether any reduction
in payments is required pursuant to Section 6(a) of this Agreement shall be made
in writing by the Corporation’s independent public accountants, or such other
independent accounting firm or tax advisors selected by the Corporation in its
sole discretion (the “Accounting Firm”), whose determination shall be conclusive
and binding upon Employee and the Corporation for all purposes under this
Agreement.  For the  purposes of making the calculations required by this
Section 6, the Accounting Firm may make reasonable assumptions and
approximations and may rely on reasonable, good faith interpretations concerning
the application of Section 280G and 4999 of the Code, applicable regulations and
other authority.  The Corporation and the Employee shall furnish to the
Accounting Firm such information and documents as the Accounting Firm may
reasonably request in order to make a determination under this Section.  The
Accounting Firm shall provide detailed supporting calculations, in writing, to
both the Corporation and the Employee of determinations made pursuant to this
Section 6.  The Corporation shall bear all of the costs that the Accounting Firm
may reasonably incur in connection with any calculations contemplated by this
section.

 

(c)  In the event of any uncertainty as to whether a reduction in payments to
Employee is required pursuant to Section 6(a) of this Agreement, the Corporation
shall initially make the payment to Employee, and Employee shall be required to
refund to the Corporation any amounts ultimately determined not to have been
payable under the terms of this Agreement.

 

Section 7.                                            Successors.

 

(a)                                  Corporation’s Successors.   The Corporation
shall require any successor (whether direct or indirect and whether by purchase,
lease, merger, consolidation, liquidation or otherwise) to all or substantially
all of the Corporation’s business and/or assets to assume this Agreement and to
agree expressly and in writing to perform this Agreement in the same manner and
to the same extent as the Corporation would have been required to perform it in
the absence of a succession.  The Corporation’s failure to obtain such an
assumption prior to the effectiveness of a succession shall be a breach of this
Agreement and shall result in Employee’s Involuntary Termination hereunder.  For
all purposes under this Agreement, the term “Corporation” shall include any
successor to the Corporation’s business and/or assets that executes and delivers
the assumption agreement described in this Section 7(a) or that becomes bound by
this Agreement by operation of law.

 

(b)                                 Employee’s Successors.   This Agreement and
all rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

Section 8.                                            Miscellaneous Previsions

 

(a)                                  No Waivers.   No provision of this
Agreement shall be modified, waived or discharged unless the modification,
waiver or discharge is agreed to in writing and signed by the Employee and by an
authorized officer of the Corporation (other than the Employee).  No waiver by
either party of any breach of, or of compliance with, any condition or provision
or of the same condition or provision at another time.

 

(b)                                 Choice of Law.   The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California.

 

(c)                                  Severability.   The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision hereof, which shall
remain in full force and effect.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Arbitration.   Except for responsibilities
assigned to the Accounting Firm under Section 6, and except for the right of the
Corporation and the Employee to seek injunctive relief in court, any
controversy, claim or dispute of any type arising under or relating to
Employee’s employment or the provisions of this Agreement shall be resolved in
accordance with this Section 8(d) of this Agreement, regarding resolution of
disputes, which will be the sole and exclusive procedure for the resolution of
any such disputes.  This Agreement shall be enforced in accordance with the
Federal Arbitration Act, the enforcement provisions of which are incorporated by
this reference.  Matters subject to those provisions include, without
limitation, claims or disputes based on statute, contract, common law and tort
and will include, for example, matters pertaining to termination,
discrimination, harassment, compensation and benefits.  Matters to be resolved
under these procedures also include claims and disputes arising out of statues
such as the Fair Labor Standards Act, Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the California Labor Code, and the California
Fair Employment and Housing Act.  Nothing contained in this provision is
intended to restrict Employee from submitting any matter to an administrative
agency with jurisdiction over such matter.

 

(1)                                  Mediation.  The Corporation and Employee
will make a good faith attempt to resolve any and all claims and disputes
relating to the subject matter of this Agreement through good faith
negotiations. If such claims and disputes cannot be settled through negotiation,
the Corporation and Employee agree to submit them to mediation in Orange County,
California before resorting to arbitration or any other dispute resolution
procedure.  The mediation of any such claim or dispute must be conducted in
accordance with the then current JAMS procedures for the resolution of
employment disputes by mediation, by a mediator who has both training and
experience as a mediator of general employment and commercial matters.  If the
parties to this Agreement cannot agree on a mediator, then the mediator will be
selected by JAMS in accordance with JAMS’ strike list method.  Within thirty
(30) days after the selection of the mediator for one mediation session of at
least four (4) hours.  If the claim or dispute cannot be settled during such
mediation session or mutually agreed continuation of the session, either the
Corporation or Employee may give the mediator and the other party to the claim
or dispute written notice declaring the end of the mediation process.  All
discussion connection with this mediation provision will be confidential and
treated as compromise and settlement discussions.  Nothing disclosed in any such
discussion, which is not independently discoverable, may be used for any purpose
in any later proceeding.  The mediator’s fees will be paid in equal portions by
the Corporation and the Employee, unless the Corporation agrees to pay all such
fees.

 

(2)                                  Arbitration.  If a claim or dispute
relating to the subject matter of this Agreement has not been resolved in
accordance with Section 8(d)(1) above, then the claim or dispute will be
determined by arbitration in accordance with the then current JAMS employment
arbitration rules and procedures, except as modified herein.  The arbitration
will be conducted in Orange County, California by a sole neutral arbitrator who
has training and experience as an arbitrator of general employment and
commercial matters.  If the Corporation and Employee cannot agree on an
arbitrator, then the arbitrator will be selected by JAMS in accordance with
Rule 12 of the JAMS employment arbitration rules and procedures.  No person who
has served as a mediator under the mediation provision above, however, may be
selected as the arbitrator for the same claim or dispute.  Reasonable discovery
will be permitted and the arbitrator may decide any issue as to discovery.  The
arbitrator may decide any issue as to whether or as to the extent to which any
dispute is subject to the dispute resolution provisions in Section 8, and the
arbitrator may award any relief permitted by law.  The arbitrator must base the
arbitration award on the provisions of Section 8 of this Agreement and
applicable law and must render the award in writing, including an explanation of
the reasons for the award.  Judgment upon the award may be entered by any court
having jurisdiction of the matter, and the decision of the arbitrator will be
final and binding.  The parties hereto hereby waive to the fullest extent
permitted by law any rights to appeal or to review such award by any court.  The
statute of limitations applicable to the commencement of a lawsuit will apply to
the commencement of an arbitration under Section 8(d)(2) of the Agreement.  A
the request of any party, the arbitrator, attorneys, parties to the arbitration,
witnesses, experts, court reporters or other persons present at the arbitration
shall agree in writing to maintain the strict confidentiality of the arbitration
proceedings.  The arbitrator’s fees will be paid in full by the Corporation,
unless Employee agrees in writing to pay some or all of such fees.

 

5

--------------------------------------------------------------------------------


 

Section 9.                                            Release and Waiver of
Claims.  In consideration for Employee’s receipt of the Severance Payments or
other benefits as specified in this Agreement, to which Employee is not
otherwise entitled, Employee agrees to sign and agree to the terms of a broad,
confidential release of all claims, causes of action, judgments, damages,
liabilities, demands or any other claims Employee or Employee’s heirs, assigns
and agents may now or hereafter have against the Corporation, its subsidiaries
and other related entities, and their respective employees, stockholders,
directors, attorneys, accountants, successors and assigns or other agents in the
form and manner required by the Corporation (the “Release”).  Execution of the
Release is a condition precedent for qualifying to receive any Severance
Payments or other benefits as set forth in this Agreement.  Employee further
understands and acknowledges that if Employee refuses to sign the Release
provided by the Corporation, or attempts to revoke such a Release, to the extent
permitted by its terms, Employee shall be disqualified from receiving Severance
Payments or any other benefits provided by this Agreement.

 

Section 10.                                      Notices.  All notices, demands
and other communications required or permitted to be sent or given hereunder
shall be in writing and will be duly given and effective (i) if delivered in
person or by a reputable courier service, upon such deliver; (ii) if sent by
first class US mail, on the fourth business day following its mailing, certified
mail, postage prepaid and return receipt requested; or (iii) if sent by
overnight mail, on the business day following its mailing provided that the
delivery charges are prepaid.  The addresses of the parties for the purposes of
notice are set forth below.  Each party may change its address from time to time
upon ten days prior notice given in accordance with this Section.

 

Notice to the Corporation:

Iteris, Inc.

 

1700 Carnegie Avenue, Suite 100

 

Santa Ana, CA 92705-5551

 

Attn: Chief Executive Officer

 

 

Notice to Employee:

Abbas Mohaddes

 

3432 Seaglen Drive

 

Rancho Palos Verdes, CA 90275

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Corporation by its duly authorized officer, as of the day and year first
above written.

 

 

ITERIS, INC.

 

 

 

 

 

By:

GRAPHIC [g144961kgi001.jpg]

 

 

Kevin C Daly,

 

 

Chairman, Compensation Committee

 

 

Iteris, Inc. Board of Directors

 

 

 

 

 

 

 

/s/ ABBAS MOHADDES

 

ABBAS MOHADDES

 

7

--------------------------------------------------------------------------------